DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 1/20/2021 is acknowledged.
IDS
In Applicant’s IDS filed 6/15/2020, Applicant cites reference #4 as having a Title of “Strawberry Flavoured Yoghurt”.  The Title is not accurate as it should be “Strawberry Flavored Yogurt” (See below excerpts.).  Please correct the record.

    PNG
    media_image1.png
    57
    388
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    143
    345
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “an intermediate composition” in Claim 16, line 2 is vague and indefinite as it is unclear how the “product” can have an “intermediate composition” as the product cannot have two compositions at the same time.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strawberry Flavored Yogurt, Mintel, May 2015 in view of Abelyan et al. (US 2010/0112130) and Warin (WO 2014/114970).
Regarding claims 1-3, Strawberry Flavored Yogurt teaches a sweetened dairy/yogurt product comprising: a dairy material (See FIG and Ingredients where dairy material is greek yogurt made from low fat milk.), 

    PNG
    media_image3.png
    277
    403
    media_image3.png
    Greyscale

a stevia extract (See Ingredients where steviol glycoside is from the stevia extract.), and a lactase enzyme (See Ingredients, “Lactase”.);  and an additive including salt (See Ingredients, sea salt.), however, fails to expressly describe its stevia extract including steviol glycoside and the steviol glycoside comprises at least one compound selected from the group consisting of Rebaudioside A, Rebaudioside B, Rebaudioside C, Rebaudioside D, Rebaudioside M and stevioside, and to expressly describe the yogurt as being a strained and fermented.
Steviol glycoside are well known extracts of stevia as they are what provide the sweetness.
Abelyan (‘130) teaches a flavored yogurt like that taught by Strawberry Flavored Yogurt wherein the steviol glycoside includes Rebaudioside A (See Abs., paras. 45, 57-59 and Claims 1 and 9.) for the purpose of providing suitable non-calorie food for a yogurt (See Abs.). 
It would have been obvious to a person having ordinary skill in the art at the time of filing that Strawberry Flavored Yogurt  would have the well known Rebaudioside A or obvious to incorporate its use as taught by Abelyan (‘130)  in order to provide a suitable non-calorie ingredient for a yogurt.
It is well known that Greek yogurt is strained and fermented.  Warin (‘970) teaches it being well known that yogurt, including Greek yogurt as taught by Structured Flavored Yogurt to be strained and fermented (See p. 1, paras. 1-2.)
Regarding claims 4-5, Structured Flavored Yogurt teaches wherein the salt composition comprises a sodium and chloride anion/ sea salt (See Ingredients, sea salt.).
Regarding claim 8, Strawberry Flavored Yogurt teaches lactase enzyme (See Ingredients.).
Regarding claim 9, Strawberry Flavored Yogurt teaches a source of fat (See Ingredients where dairy material is yogurt made from low fat milk.). 
Regarding claim 10, Strawberry Flavored Yogurt teaches fat, however, fails to expressly disclose the claimed amount of fat.
Regarding the amount fat, it is noted that the claimed amount of as low as 0.01% is very small and as much as 8.00 which would obviously be inclusive of traces of fat including low fat milk as taught by Strawberry Flavored Yogurt.
Regarding claims 11-12, Strawberry Flavored Yogurt teaches a source of protein having a protein content of from 0.5% to 12.0% by weight (See Ingredients where the total protein is 15 g per 150 g serving, thus, 10% which is within the claimed range.).
Regarding claim 13, Strawberry Flavored Yogurt teaches at least one flavor (See Product Variants, strawberry or banana crème or coconut crème; Ingredients, natural flavors.).
Regarding claim 14, Strawberry Flavored Yogurt teaches wherein the dairy material comprises animal milk (See Ingredients where dairy material is yogurt made from low fat milk.).
 Regarding claim 15, Strawberry Flavored Yogurt teaches a container (See FIG.).
Regarding claim 16, Strawberry Flavored Yogurt .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strawberry Flavored Yogurt, Mintel, May 2015 in view of Abelyan et al. (US 2010/0112130), Warin (WO 2014/114970) and Dohnaletet et al. (EP1254664).
Strawberry Flavored Yogurt, Abelyan (‘130) and Warin (‘970) teach the yogurt discussed above, however, fail to expressly describe the polysaccharide.
Dohnaletet (‘664) describes the polysaccharide as used in Strawberry Flavored Yogurt in a yogurt formulation where the FructoOligoSaccharide or fructosans have fructose units within the claimed range  for reducing the incidence of otitis media in infants and young children (See Abs., paras. 3-5 and 13-17 and FIG.).

    PNG
    media_image4.png
    388
    596
    media_image4.png
    Greyscale

It would have been obvious that the polysaccharide of Strawberry Flavored Yogurt would have the known structure as taught by Dohnaletet (‘664) in order to provide low calorie food that is suitable for infants and children.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	January 23, 2021